DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because at line 10, “wherein the drainage protrusions have a height h from 2 to 10 mm, wherein a distance between peaks of the longitudinal ribs is between 2 to 15 mm” should be --wherein the longitudinal ribs have a height h from 2 to 10 mm, wherein a distance between peaks of the longitudinal ribs is between 2 to 15 mm-- because the claim already recites that the drainage protrusions comprise longitudinal ribs, so reverting to the previously used “drainage protrusions” is improper. 
Claim 2 is objected to because at line 10, “wherein the drainage protrusions have a height h from 2 to 10 mm, wherein a distance between peaks of the longitudinal ribs is between 2 to 15 mm” should be --wherein the longitudinal ribs have a height h from 2 to 10 mm, wherein a distance between peaks of the longitudinal ribs is between 2 to 15 mm-- because the claim already recites that the drainage protrusions comprise longitudinal ribs, so reverting to the previously used “drainage protrusions” is improper. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 11 and 13-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Dohring (WO 2014/053186) in view of Qiong (2013/0055665) and Peterson (5,067,298) and in further view of Collette (4,287,693) and Collette (4,018,025) 
Claim 1 – Dohring discloses a fIoor panel for outdoor or wet areas (title), comprising:
a carrier plate (11) with a front (top) face and a rear (bottom) face, wherein the carrier plate is provided on its front face with a decor and/or protective layer (16) with a polymer layer with hardness gradient, wherein the hardness of the polymer layer particularly continuously decreases with increasing depth, seen from the surface of the polymer layer (“a polymeric layer with hardness gradient”).
Dohring does not disclose thermoplastic melt adhesive-applied drainage protrusions on the rear face. The limitation, “melt” adhesive is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (adhered protrusions). Qiong discloses thermoplastic melt adhesive-applied drainage protrusions on a rear face (para. 28-30). It would have 
Regarding the limitation reciting the protrusions comprising longitudinal ribs having a 2 to 40 mm width, Peterson discloses longitudinal ribs (16) having a 2 to 40 mm width (col. 3, lines 34-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Dohring in view of Qiong protrusions to comprise longitudinal ribs having a 2 to 40 mm width for uniform ventilation/drainage.
Regarding the limitation reciting that the ribs have a height h from 2 to 10 mm and distance between peaks of between 2 to 15 mm, Collette ‘693 teaches projections with a height h from 2 to 10 mm (“the height of the cavity 22 may be approximately a quarter of an inch to provide an air space below the floor covering sufficient to facilitate ventilation for evaporation of moisture which may become trapped under the floor tile”, col. 3, lines 14-17, a quarter of an inch is 6.35 mm and 6.35 mm is between 2 and 10 mm) and Collette ‘025 teaches a distance between peaks of between 2 to 15 mm (“In a typical tile according to the invention there may be found four or five projections per square inch”, col. 3, lines 5-7, four projections per square inch is a distance between peaks of .5 inches, which is 12.7 mm, which is between 2 and 15 mm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ribs to have a height h from 2 to 10 mm and distance between peaks of between 2 to 15 mm for effective drainage. 

Claim 2 - Dohring discloses a fIoor panel for outdoor or wet areas (title), comprising:
a carrier plate (11) with a front (top) face and a rear (bottom) face, wherein the carrier plate is provided on its front face with a decor and/or protective layer (16) with a polymer layer with hardness gradient, wherein the hardness of the polymer layer particularly continuously decreases with increasing depth, seen from the surface of the polymer layer (a polymeric layer with hardness gradient).
Dohring does not disclose drainage protrusions on the rear face, the drainage protrusions consisting of thermoplastic melt adhesive. First, the limitation, “melt” adhesive is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (adhered protrusions). And second, “When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed)”. Therefore, the drainage protrusions “consisting of adhesive, in particular” a melt adhesive is understood to mean that the claim is closed to only one type of drainage protrusion, namely one that is melt adhesive (the protrusion itself being melt adhesive as clearly disclosed. Qiong discloses thermoplastic melt adhesive-applied drainage protrusions on a rear face (para. 28-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Qiong protrusions to “define ventilation paths at the bottom of the floor plank”, para. 46, and to define moisture paths at the bottom of the floor plank for drainage. 
Regarding the limitation reciting the protrusions comprising longitudinal ribs having a 2 to 40 mm width, Peterson discloses longitudinal ribs (16) having a 2 to 40 mm width (col. 3, lines 34-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Dohring in view of Della Pepa protrusions to comprise longitudinal ribs having a 2 to 40 mm width for uniform drainage.
Regarding the limitation reciting that the ribs have a height h from 2 to 10 mm and distance between peaks of between 2 to 15 mm, Collette ‘693 teaches projections with a height h from 2 to 10 mm (“the height of the cavity 22 may be approximately a quarter of an inch to provide an air space below the floor covering sufficient to facilitate ventilation for evaporation of moisture which may become trapped under the floor tile”, col. 3, lines 14-17, a quarter of an inch is 6.35 mm and 6.35 mm is between 2 and 10 mm) and Collette ‘025 teaches a distance between peaks of between 2 to 15 mm (“In a typical tile according to the invention there may be found four or five projections per square inch”, col. 3, lines 5-7, four projections per square inch is a distance between peaks of .5 inches, which is 12.7 mm, which is between 2 and 15 mm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ribs to have a height h from 2 to 10 mm and distance between peaks of between 2 to 15 mm for effective drainage. 

Claim 4 –The adhesive based on polyurethane is not expressly disclosed as having a heat resistance of at least 45°C. Examiner Officially Notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive with a heat resistance of at least 45°C for high temperature bonding strength. 

Claims 6-8 – Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 1, Peterson further teaching the longitudinal ribs comprise multiple interruptions in a direction of a longitudinal extension of the longitudinal ribs, the ribs, wherein the drainage protrusions are arranged in rows parallel to each other and define open channels therebetween (Fig. 2). 

Claim 11 - Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according claim 1, Peterson further teaching the ribs arranged parallel to each other and define therebetween open channels (Fig. 2). 

Claim 13 – Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according claim 1, Collette ‘025 further teaching more than 100 drainage protrusions per m2 (4 projections per square inch is 6,200 projections per square meter, which is more than 100 drainage protrusions per square meter).

Claim 14 – Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 1, Dohring further teaching the material of the carrier plate being MDF or HDF board of acetylated wood (“MDF or HDF board of acetylated wood”).

Claim 15 – Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 14, Dohring further teaching the protective layer is adhered with polyurethane adhesive (page 3).

Claim 16 – Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 1, Dohring further teaching the carrier plate is a fiber cement board and on the rear face of the fiber cement board a glass non-woven is applied (“According to the invention cement fiber boards are provided on the back with a water-impermeable layer to block the ingress of water. Cement fiber boards have a very high density. The one-sided penetration of even small amounts of water causes a bulging of the panels to the top, whereby the optical installation image is disturbed. The blocking off of the reverse side can take place by means of an acrylate lacquer, a PVC foil can be laminated by means of polyurethane hotmelt adhesive, a glass fleece applied with polyurethane adhesive offers a particularly robust protection”).

Claim 17 –Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 1, Dohring further teaching the carrier has a thickness between 5 and 10 mm (this is “between 3 and 20 mm”).   

Claim 18 –Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses the floor panel according to claim 1, Dohring further teaching the carrier plate having sides comprising coupling means in the form of groove (14) and tongue (15) elements which allow a connection of multiple similar panels in a direction parallel to the front face as well as perpendicular to the front face by form fit.

Claim 19 –Dohring in view of Qiong and Peterson and in further view of Collette ‘693 and Collette ‘025 discloses a method of constructing a flooring surface comprising the steps of:   
providing a plurality of panels according to claims 1; and
installing the panels by connecting the panels via respective coupling means (tongue and groove).

Claim 12 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Qiong and Peterson, in further view of Collette ‘693 and Collette ‘025, and in yet further view of Halterbeck (2005/0279574).
The ribs are not disclosed as having a semi-circular cross-section. Halterbeck discloses protrusions (35) comprise a semi-circular cross-section (Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the drainage protrusions comprise a semi-circular cross-section for enhanced drainage area.

Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Qiong and Peterson, in further view of Collette ‘693 and Collette ‘025 and in yet further view of Printz (2012/0124925).
Claim 20 –The references do not disclose the panels installed without using a gravel, sand or gritting material bed on a flat and solid floor. Printz discloses it is old in the art to install panels either on a flat and solid floor without using a gravel, sand or gritting material bed or on a gravel, sand or gritting material bed (paragraphs 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install the Dohring in view of Qiong panels on a flat and solid floor without using a gravel, sand or gritting material bed for stability. 

Claim 21 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Qiong and Peterson, in further view of Collette ‘693 and Collette ‘025 and in yet further view of Knauseder (2008/0295438).   
The references disclose a method for manufacturing a floor panel according to claim 2, comprising the following steps:
•    providing the carrier plate with the front and rear faces;
•    applying of coupling means (tongue and groove) in the form of groove and tongue elements on sides of the carrier plate;
•    providing the decor and/or protective layer on the front face of the carrier plate.
Dohring in view of Qiong does not disclose in a further step, on the rear face, the melt adhesive protrusions are applied and thereafter are cured in order to form drainage ribs. Schroer discloses protrusions are ribs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Dohring in view of Qiong protrusions ribs for additional surface area for strength and stability. Regarding the ribs being cured melt adhesive, Knausder discloses ribs (bead) being cured (solidified) melt adhesive (paragraphs 10 and 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Dohring-taught silicone self-adhesive protrusions 4 for the Knausder melt self-adhesive protrusions for better adhesion. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Initially, Examiner remarks that teaching references are herein used to show that it is old in the art for the protrusions to have the claimed dimensions, and importantly, there appears to be little criticality for the claimed dimensions, as the range of acceptable heights covers a significantly broad range of a factor of 5, and the range of acceptable peak distance covers an even broad range of a factor of 7.5. 
As to the argument that Qiong “does not disclose the claimed configuration that on the rear face of the carrier plate, drainage protrusions are applied, wherein the drainage protrusions on the rear face are adhered with a melt adhesive” essentially because “a skilled person can only find the teaching in Qiong that respective protrusions already integrally provided at the rear face of the carrier plate and that said protrusions are then subsequently covered by layers of hot-melt adhesive”, first, this argument appears to rely on the inherent sequential nature of method steps, the current claims drawn to a device, and second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, Examiner remarks that the obvious addition of the Qiong protrusions is a simple matter of melting the Qiong protrusions onto the Dohring panel flat rear face. It is not understood how the protrusions of Qiong are not “applied” because they “are integrally formed with the substrate layer”, as they are apparently still applied to the back of the substrate even if they are formed thereon. 
As to the argument that channels for ventilation can’t be used for moisture drainage, there are countless examples in the building arts of products that transport water in the form of harmful water vapor away from a substrate. 
As to the final argument, both the newly introduced modifying references are concerned with the problem of water drainage.       
    
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.J.K/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRENT W HERRING/Primary Examiner, Art Unit 3633